Case 2:21-cv-00098-RSM Document 14-4 Filed 02/17/21 Page 1 of 2

httos://www.linkedin.com/in/cynthia-shen-a26b2a4/

 

 

Message

More actions

Cynthia Shen

3rd degree connection3rd

Partner at Jon Monroe Consulting
Gig Harbor, Washington, United States

153 connections

Contact info

%
*

+
S°F Wontcaiale Logistice

World Wide Logistics Co. Ltd

Shanghai Finance University

About

Cynthia (Chinese name: Chengxi) Shen is a graduate of Fudan University in Shanghai. As the most
recent, she's the co-author of the Yangtze River World Report, a 380 pages e-book published by the
Journal of Commerce. (Details ref www.yangtzeriverports.com). Cynthia began her career at Siemen's

as a marketing assistant in the telecom

see more

Activity

154 followers

Posts Cynthia created, shared, or commented on in the last 90 days are displayed here.

See all activitySee all activity

 

 

Exhibit D

 

 
Case 2:21-cv-00098-RSM Document 14-4 Filed 02/17/21 Page 2 of 2

Experience

78 Wiprichetale Logisticn

U.S. Representative

Company Name

World Wide Logistics Co. Ltd

Dates EmployedMay 2017 — Present
Employment Duration3 yrs 10 mos
LocationGreater Seattle Area

Represent WWL, a Shanghai based forwarder for N. America. Locate and set up prospective U.S. Agent Partners.
Oversee the US support center to support WWL agents to ensure they get the best rates and that accounts are
onboard smoothly. Act as a go between for any pricing and operational issue between US and WWL Asia network. In
2016, WWL became the 29th largest global NVOCC. This year we will move approximately 460,000 ten from Asia to
the rest of the world. We currently have 29 offices and 1300 people in China.

Partner

Company Name

Jon Monroe Consulting

Dates Employed2003 — Present
Employment Duration18 yrs
LocationUnited States
